Citation Nr: 0737656	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-25 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD) and emphysema, claimed as due to in-service asbestos 
exposure.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to October 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO, inter 
alia, denied the veteran's claims for service connection for 
emphysema and for bilateral sensorineural hearing loss.  In 
December 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in June 
2005, and the veteran filed a statement which was accepted as 
a substantive appeal in August 2005.

In March 2005, the veteran and his daughter testified during 
a hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

In an April 2005 rating decision, the RO granted service 
connection for bilateral sensorineural hearing loss.  As this 
rating decision represents a full grant of that claim, the 
only matter remaining on appeal is that set forth on the 
preceding page.  

As a final preliminary matter, the Board notes that, in the  
December 2004 NOD, the veteran reported that he had Hodgkin's 
disease due to asbestos on ships on which he served.  As the 
RO has not adjudicated a claim for service connection for 
Hodgkin's disease, it is not properly before the Board; 
hence, this matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  A pulmonary/respiratory disability, to include COPD and 
emphysema, was not present in service or for many years 
thereafter, and the only competent opinion on the question of 
a medical relationship between any such current disability 
and service, to include claimed asbestos exposure, weighs 
against the claim.  


CONCLUSION OF LAW

The criteria for service connection for pulmonary/respiratory 
disability, to include COPD and emphysema, claimed as due to 
in-service asbestos exposure, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the appellant's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2003 pre-rating letter, and in 
a January 2006 post-rating letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection for 
emphysema, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The January 2006 letter mistakenly 
informed the veteran that he would need to submit new and 
material evidence to reopen his service connection claim.  
However, since the Board is considering the service 
connection claim de novo, he has not been prejudiced by this 
incorrect notice.  The January 2006 VCAA letter did 
specifically inform the appellant to submit any evidence in 
his possession pertinent to the claim on appeal.  

The August 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the September 
2003 letter.  After issuance of the January 2006 letter, and 
opportunity for the veteran to respond, the August 2006 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the appellant has not been provided 
specific notice regarding the assignment of disability 
ratings and effective dates; however, on these facts, the 
lack of such notice is not shown to prejudice the veteran.  
Because the Board's decision herein denies the claim for 
service connection, no disability rating or effective date is 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal. Pertinent medical evidence 
associated with the claims file consists of the appellant's 
service medical records, service personnel records, post-
service private medical records, and the reports of VA 
examinations conducted in February 2004 and June 2005.  Also 
of record and considered in connection with the claim is the 
transcript of the March 2005 Board hearing, as well as 
various written statements provided by the veteran an by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran claims that his current respiratory disability 
was caused by asbestos exposure during service.  His daughter 
also asserted, in a June 2006 letter, that the veteran's 
condition was due to asbestos onboard ships.  The Board notes 
that there is no statute specifically dealing with asbestos 
and service connection for asbestos-related diseases, nor has 
VA promulgated any specific regulations for those types of 
cases.  However, in 1988, VA issued a circular on asbestos-
related diseases that provided guidelines for considering 
asbestos compensation claims.  See VA Department of Veterans 
Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  The information and instructions contained 
in the DVB Circular have since been included in the VA 
Adjudication and Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  In addition, an 
opinion of the VA General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, also concluded 
that medical nexus evidence was needed to establish a claim 
based on in-service asbestos exposure.  See VAOPGCPREC 4-00 
(2000).  

Considering the claim in light of the above-noted authority, 
the Board finds that the criteria for service connection are 
not met.  

The veteran's service medical records reflect that he served 
aboard the U.S.S. R.A. Owens and the U.S.S. Murray during his 
service in the U.S. Navy.  Although the veteran has claimed 
that he had exposure to asbestos in service, which has caused 
or contributed to his current respiratory disorder, service 
medical records are negative for any indication of asbestos 
exposure or for respiratory disorders.  In this regard, 
during the veteran's October 1954 separation physical, 
examination of the lungs and chest was normal and chest X-ray 
was negative.  

Despite the absence of evidence of a respiratory disability 
in service, post-service medical evidence reflects diagnoses 
of COPD, as reflected in records of private treatment from 
September 2003 to March 2006.  Further, the February 2004 and 
June 2005 VA examination reports included diagnoses of COPD 
and COPD, likely predominantly emphysema, respectively.  
Thus, the criterion of a current respiratory disability has 
been satisfied.  However, the service connection claim must 
fail as there is no competent medical opinion linking any 
such disability to claimed asbestos exposure in service, or 
to any other incident in service.  In fact, the only medical 
opinion on the question of etiology weighs against the claim.  

On VA examination in February 2004 the veteran gave a history 
of intermittent shortness of breath for the past two years.  
He reported that he smoked approximately 15 cigarettes per 
day for the past 50 years. On examination chest configuration 
was normal and lung fields revealed dry rales at both bases, 
with no wheezes or rhonchi.  There were decreased breath 
sounds at both bases.  The pertinent impression was COPD.  
The veteran was sent for pulmonary function testing (PFTs) 
and chest X-ray.  The interpretation of PFTs was moderate 
airflow obstruction and mild gas exchange defect.  A chest X-
ray revealed possible COPD with no active infiltrates.  

During the March 2005 RO hearing the veteran testified that 
asbestos was all around him onboard his ships in the Navy, 
adding that his sleeping quarters were right next to it.  He 
reported that his duty was gunner's mate.  He stated that he 
was not onboard ship during any construction activities or 
overhauls.  

On VA examination in June 2005 the veteran described "many 
years" of emphysema, with dyspnea on exertion of 40 to 50 
yards.  He described himself as a chronic phlegm producer, 
with about one teaspoon of phlegm 8 times a day.  He denied 
hemoptysis or chest pain.  In describing his history, the 
veteran indicated that he smoked 1/2 pack of cigarettes a day 
for the past 55 years, and that he worked as a gunner's mate 
in the Navy, where "asbestos was everywhere."  The 
examiner, however, opined that the veteran was not at high 
risk for asbestos inhalation as he was not working directly 
as a steamfitter or with other direct asbestos exposure.  

On examination, the lungs were clear with good air movement.  
Chest X-ray revealed only hyperinflation without evidence of 
fibrosis, nodule, or pleural disease.  The impression on X-
ray was signs of COPD, no evidence of acute lung disease.  
The examiner's assessment was COPD, likely predominant 
emphysema, with chronic productive cough (i.e., chronic 
bronchitis), no evidence of asbestos-related lung or pleural 
disease.  

The Board finds that the opinion of the of the June 2005 VA 
medical examiner-that there was no evidence of asbestos-
related lung or pleural disease-persuasive evidence on the 
question of medical relationship between the currently 
diagnosed respiratory disability and claimed asbestos 
exposure in service, inasmuch as the opinion was clearly 
based upon both examination of the veteran and consideration 
of his medical history and assertions.  

The Board acknowledges that a record of private treatment 
from January 2005 notes a history of asbestos exposure during 
the Navy.  However, the text of this treatment note reflects 
that such notation is merely a transcription of history 
provided by the veteran and, as such, does not constitute 
competent medical evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).  Further, the veteran's reported history of 
in-service asbestos exposure was considered by the June 2005 
VA examiner in forming his opinion.  The private treatment 
records simply do not include any contrary medical evidence 
or opinion suggesting a nexus between a current 
respiratory/pulmonary disability and any incident of service, 
to particularly include his claimed asbestos exposure, and  
neither the veteran  nor his representative has presented or 
identified existing evidence that would, in fact support the 
claim. 

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's and daughter's assertions; however, none of 
this evidence provides a basis for allowance of the claim.  
As indicated above, this claim turns on question of medical 
relationship; however, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative and daughter 
are not shown to be other than laypersons without the 
appropriate medical training and expertise, none is competent 
to render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a pulmonary/respiratory disability, to 
include COPD and emphysema, claimed as due to in-service 
asbestos exposure, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


